Citation Nr: 1821814	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-09 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Entitlement to service connection for sarcoidosis, including as secondary to an undiagnosed illness.

2. Entitlement to service connection for uveitis, including as secondary to an undiagnosed illness and/or sarcoidosis.

3. Entitlement to service connection for degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with herniated disc, including as secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served in the Army National Guard with periods of active duty from January 1985 to May 1985 and from January 1990 to August 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding is included in the claims file.

These matters were previously before the Board in October 2014 and August 2017, wherein the Veteran's claims were remanded for additional development and due process considerations.  A supplemental statement of the case was most recently issue in February 2018.  The case was returned to the Board for appellate consideration.  

The issues of entitlement to service connection for sarcoidosis and uveitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with herniated disc, was not manifest in service, and is not attributable to service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with herniated disc, are not met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed her of her and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of her claim.  The Veteran was afforded a VA examination responsive to the claim for service connection.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board also observes that the VLJ, who conducted the Veteran's May 2013 hearing, explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For chronic diseases, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted to a Persian Gulf War veteran who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).  A qualifying chronic disability is currently defined as either an undiagnosed illness or medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  38 U.S.C. §1117(a)(2); 38 C.F.R. § 3.317(a)(2).  The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary, or by December 31, 2016.  38 U.S.C. § 1117(a)(1)(B); 38 C.F.R. § 3.317(a)(1)(i).  By history, physical examination, and laboratory tests, the disability cannot be attributable to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Objective indications of such a chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other non-medical indicators capable of independent verification. 38 C.F.R. § 3.317(a)(2)(ii)(3).  Disabilities that have existed for at least 6 months and disabilities that exhibit intermittent episodes of improvement and worsening over a 6 month period will be considered chronic.  38 C.F.R. § 3.317(a)(2)(ii)(4).  The signs and symptoms which maybe manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to, fatigue and muscle and joint pain.  38 U.S.C. § 1117(g); 38 C.F.R. § 3.317(b).

At the outset, the Board acknowledges that the Veteran had service in the Southwest Asia Theater of Operations.  Nonetheless, the Veteran does not claim, and the evidence does not reflect, that her claim disability is the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

The Veteran seeks service connection for degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with herniated disc.  

Based on the evidence of record, the Veteran's claim of service connection for degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with herniated disc, including as secondary to an undiagnosed illness, must be denied.  

The Veteran's service treatment records showed normal examinations on entry and separation from active duty and during periodic Army National Guard evaluations, and no complaints or treatment related to the lumbar spine were noted during active duty.  In addition, the Veteran made no related complaints at separation from her second period of active duty.  Additionally, there is nothing to suggest that there were characteristic manifestations of degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with herniated disc, within one year of separation.  

The Veteran is competent to report symptoms and diagnoses of degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with herniated disc and when her symptoms were first identified.  The Board acknowledges that the Veteran reported that she injured her lumbar spine in 1991; however, none of the post-service treatment records reflect complaints of or treatment for fatigue prior to 2012.  The Board acknowledges the Veteran's contentions to the contrary, but nothing in the Veteran's treatment records reflects a relationship between her periods of active duty and her degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with herniated disc.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).   To the extent that she now reports ongoing symptomatology since service, such post-service comments are inconsistent with the more probative evidence of record, which contain no reports related to the Veteran's lumbar spine.  See Pond v. West, 12 Vet. App. 341 (1999).

Most significantly, the weight of the evidence reflects that the Veteran's degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with herniated disc, is unrelated to her periods of active duty.  The January 2016 VA examination reports and contemporaneous VA medical opinion clearly concluded that the Veteran's degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with herniated disc, was more likely related to the Veteran's work-related injury in 2012 and motor vehicle accident in 2014; the VA examiner also noted that "wear and tear" on the Veteran's joints after her active duty periods likely caused her degenerative disc disease.  In short, the VA examiner and the Veteran's treatment records indicate that the Veteran's lumbar spine complaints were associated with the intercurrent injuries many years following service.  See  38 C.F.R. § 3.303(b) (subsequent, isolated manifestations of a chronic disorder are not service connected where they are clearly attributable to intercurrent causes).

To this point, the VA examiner also found that there were no undiagnosed illnesses, or a diagnosable but medically unexplained/partially explained chronic multisymptom illness of unknown etiology attributable to environmental exposures during deployment in Southwest Asia.  The January 2016 VA examiner found that there is a clear and specific diagnosis with a known etiology.  Accordingly, the provisions relating to Gulf War Illness are not applicable.  38 C.F.R. § 3.317.  
In short, there is no probative evidence that the Veteran's degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with herniated disc, is related to her periods of active duty.   To the contrary, the January 2016 VA medical opinion demonstrates that the Veteran's degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with herniated disc, is related to post-service events and injuries.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with herniated disc, to an in-service event, injury, or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the January 2016 VA examination report and the clinical evidence of record.  The VA examiner's opinion, determining that the Veteran's degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with herniated disc, is an independent, identifiable disability, with a clear and known etiology is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this regard, the Board points out that the opinion of the VA examiner was specific, and well-reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The VA examiner found that the Veteran's current degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with herniated disc, did not have onset during service and was unrelated to any event, illness, or injury in service.  The VA examiner explained the reasons for the conclusion based on an accurate characterization of the evidence of record, which does not demonstrate that the Veteran's degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with herniated disc, is related to service.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

The Board reiterates that the Veteran's degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with herniated disc is a known clinical diagnosis, and nothing about the Veteran's degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with herniated disc, constitutes a medically unexplained chronic multisymptom illness.  In sum, there is no reliable evidence linking the Veteran's degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with herniated disc to service.   See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with herniated disc.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for service connection of degenerative disc disease of the lumbar spine at L4-L5 and L5-S1, with herniated disc, is denied.


REMAND

The Board acknowledges that the Veteran was provided with a VA examination in connection with her claims for service connection of sarcoidosis and uveitis.  However, the VA examination is insufficient. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  

In particular, the VA examiners did not provide a clear opinion as the whether the Veteran had a diagnosis of sarcoidosis; the January 2016 VA examiner found that the Veteran did not meet the criteria for a diagnosis of sarcoidosis, but did not address the conflicting medical evidence of record, which reflects such a diagnosis.  To this point, the VA examiner stated that the Veteran does not have sarcoidosis, which has a clear and specific etiology, and "since it has not been proven" that the Veteran has sarcoidosis, sarcoidosis could not have been caused or incurred due to active duty.  However, the VA examiner also noted that a diagnosis of sarcoidosis was established in 2007, and that the Veteran's claimed uveitis was due to the Veteran's sarcoidosis,  Moreover, the VA examiner did not discuss whether the Veteran's symptoms, in the absence of a diagnosis, constituted a disability due to undiagnosed illness or a medically unexplained chronic multisymptom illness.  The Board reiterates that the Veteran had service in Southwest Asia theater of operations, and that the provisions found within 38 U.S.C. §§ 1117, 1118 and 38 C.F.R. § 3.317  are for consideration here. 

As such, the Board finds that the Veteran should be afforded new VA examinations regarding the claims for service connection of sarcoidosis and uveitis.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  A probative medical opinion should be based on an accurate factual premise. Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  VA cannot exercise independent medical judgment in deciding an appeal; thus, a new medical opinion must be obtained.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records related to his sarcoidosis and uveitis, if any, for the rating period since June 2017.

2.  The Veteran should be afforded an appropriate VA examination(s) in order to determine the nature and etiology of any sarcoidosis and uveitis that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.
	
The VA examiner should identify any current sarcoidosis and uveitis and provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any identified sarcoidosis and uveitis began in service, were caused by service, or are otherwise related to any event, illness, or injury during service.  If there is no identified pathology, the examiner should determine if the Veteran has signs or symptoms of an undiagnosed illness or a medically unexplained chronic multisymptom illness.

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

3.  After completing all indicated development, the RO should readjudicate the claims on appeal, in light of all the evidence of record.   If any of the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


